Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127633 & (16)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v      	                                                          SC: 127633     

                                                                    COA: 258254      

                                                                    Wayne CC: 81-007011 

  MICHAEL OWENS JAMES, 

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the November 5, 2004
  order of the Court of Appeals and the motion for peremptory reversal are considered, and
  they are DENIED, because the defendant’s motion for relief from judgment is prohibited
  by MCR 6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2005                    _________________________________________
         s1024                                                                 Clerk